                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MARSEILLES D. WOODLEY,
                                             Case No. 2:17-cv-11468
             Petitioner,
                                             HONORABLE STEPHEN J. MURPHY, III
v.

JOHN DAVIDS,

             Respondent.
                                  /

               ORDER GRANTING PETITIONER'S MOTION
           TO HOLD PETITION FOR WRIT OF HABEAS CORPUS
     IN ABEYANCE [11] AND ADMINISTRATIVELY CLOSING THE CASE

      On May 5, 2017, Petitioner Marseilles D. Woodley, confined at the Ionia

Correctional Facility in Ionia, Michigan, filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254, and challenged his convictions for first-degree murder,

M.C.L.A. 750.316(1)(a); assault with intent to murder, M.C.L.A. 750.83; felon in

possession of a firearm, M.C.L.A. 750.224f; and felony-firearm, M.C.L.A. 750.227b.

ECF 1. On May 15, 2017, the Court granted Petitioner's motion to hold his petition

in abeyance while he exhausted additional claims in the state courts. ECF 4. On July

10, 2019, the Court granted Petitioner's motion to lift the stay and to reopen the

proceedings. ECF 8. Petitioner's amended complaint was also accepted as filed. ECF

7, 8. On October 31, 2019, Petitioner field a second motion to hold his petition in

abeyance while he exhausts additional claims in state court based on newly

discovered evidence. ECF 11. For the following reasons, the Court will grant

Petitioner's motion.



                                         1
      The Court is authorized to stay a fully exhausted federal habeas petition

pending the exhaustion of additional claims in the state courts. See, e.g., Nowaczyk v.

Warden, N.H. State Prison, 299 F.3d 69, 77–79 (1st Cir. 2002) ("When unusual

circumstances—rather than a flaw in the petition itself—make it imprudent to

address the § 2254 petition immediately, the collateral attack should be stayed rather

than dismissed.") (quotations and alteration omitted). Moreover, the Court bears a

"heavy obligation to exercise jurisdiction" over a timely filed habeas petition, id. at

82 (quotations omitted), to avoid improper preclusion of federal review. Hargrove v.

Brigano, 300 F. 3d 717, 720–21 (6th Cir. 2002).

      Additionally, "if this Court were to proceed in parallel with state post-

conviction proceedings, there is a risk of wasting judicial resources if the state court

might grant relief on the unexhausted claim." Thomas v. Stoddard, 89 F. Supp. 3d

937, 942 (E.D. Mich. 2015). A stay will not prejudice Respondent, whereas without a

stay Petitioner "could be prejudiced by having to simultaneously fight two

proceedings in separate courts" and potentially facing "the heavy burden of satisfying

28 U.S.C. § 2244(b)(2)'s second-or-successive-petition requirements[.]" Id. at 943.

      Here, Petitioner claims that he may have potential Brady violations claims

based on newly discovered evidence. ECF 11, PgID 145. But a motion for relief from

judgment at the state court would be his second motion for relief filed, and generally,

under M.C.R. 6.502(G)(1), a defendant can only file one motion for relief from

judgment with regard to a criminal conviction. See Banks v. Jackson, 149 F. App'x

414, 418 (6th Cir. 2005). M.C.R. 6.502(G)(2), however, states that a defendant may




                                           2
file a second or subsequent motion based on a retroactive change in law that occurred

after the first motion for relief from judgment or based on a claim of new evidence

that was not discovered before the first motion. Id. at 418. Because Petitioner may

fall under the newly discovered evidence exception and therefore may be permitted

to bring a second motion for relief in state court, the Court will hold his petition in

abeyance while he pursues his unexhausted claims in state court. See Cunningham

v. Hudson, 756 F.3d 477, 485–87 (6th Cir. 2014).

      To ensure there are no delays, the Court will impose reasonable time limits for

Petitioner "to present claims to state courts and return to federal court[.]" Palmer v.

Carlton, 276 F.3d 777, 781 (6th Cir. 2002). Accordingly, Petitioner must initiate his

state post-conviction remedies within 60 days of receiving this Court's order and

return to federal court within 60 days of completing the exhaustion of state court

postconviction remedies. Hargrove, 300 F. 3d at 721.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that Petitioner's motion to hold

petition for writ of habeas corpus [2] is GRANTED and the proceedings are

STAYED.

      IT IS FURTHER ORDERED that Petitioner must FILE a motion for relief

from judgment in state court within 60 days of receipt of this order. He shall

NOTIFY the Court in writing that the state-court motion has been filed. If he fails

to file a motion in state court or fails to notify the Court within 60 days of receipt of




                                           3
this order, the Court will lift the stay, reinstate the first amended petition for writ of

habeas corpus, and address only the claims raised in the first amended petition.

       IT IS FURTHER ORDERED that after Petitioner fully exhausts his

additional claims in state court, he shall FILE an amended petition that includes the

additional claims within 60 days after the conclusion of his state court post-

conviction proceedings, along with a motion to lift the stay. If he fails to do so, the

Court will lift the stay, and address only the claims raised in the first amended

petition.

       IT IS FURTHER ORDERED that the Clerk of Court shall CLOSE this case

for statistical purposes only. Nothing in this order or in the related docket entry shall

be considered a dismissal or disposition of this matter. Upon receipt of a motion to

reinstate the petition following exhaustion of state remedies, the Court may order the

Clerk to reopen the case.

       SO ORDERED.

                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: November 12, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 12, 2019, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                            4
